 



Exhibit 10.47
COOPER CAMERON CORPORATION
NON-QUALIFIED [INCENTIVE] STOCK OPTION AGREEMENT
Effective Date: [DATE]
     1. Purpose. As an additional incentive and inducement to the employee
herein granted a stock option (the “Optionee”) to remain in the employment of
the Company and its subsidiaries and to acquire an ownership position in the
Company, thereby aligning the interests of the Optionee with those of the
Company and its stockholders, the Company hereby grants to the Optionee the
option to purchase from the Company at the times and upon the terms and
conditions set forth on the attached Notice of Grant of Stock Options and Option
Agreement (the “Agreement”). If optionee completes, signs, and returns one copy
of this Agreement to the Company in Houston, Texas, U.S.A., this Agreement will
become effective as of November 10, 2005.
     2. Terms Subject to the Plan. The Agreement is expressly subject to the
terms and provisions of the Company’s 2005 Equity Incentive Plan (the “Plan”), a
copy of which is attached hereto, and in the event there is a conflict between
the terms of the Plan and the Agreement, the terms of the Plan shall control.
     3. Purchase Price. The purchase price of the Shares of the Company’s common
stock subject to the Agreement shall be $[GRANT PRICE] (post-split) per Share.
     4. Vesting. The option granted pursuant to the Agreement (“Option”) may be
exercised during the period beginning [DATE](one year from the date on which it
was granted), and ending [DATE] (seven years from the date on which it was
granted), in whole at any time or in part from time to time, but only as to the
number of Shares as to which the right to exercise has vested at the time of
exercise as set forth in the Agreement.
     5. Exercise of Option. The Option granted herein may be exercised, in whole
or in part, from time to time by the Optionee by giving written notice to the
Secretary of the Company on or prior to the date on which the Option terminates.
Such notice shall identify the Option and specify the number of whole Shares
that the Optionee desires to purchase. Any notice of exercise shall be in a form
substantially similar to the form attached hereto. Payment of the purchase price
of the Shares that the Optionee desires to purchase shall be tendered in full at
the time of giving notice by (i) cash, check, or bank draft payable and
acceptable to the Company (or the equivalent thereof acceptable to the Company),
(ii) Shares theretofore owned and held by the Optionee for more than six months,
(iii) a combination of cash and Shares theretofore owned and held by the
Optionee for more than six months, or (iv) the Optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the exercise price. The notice
shall not be

-1-



--------------------------------------------------------------------------------



 



considered to be properly given unless accompanied by all documentation deemed
appropriate by the Company to reflect exercise of the Option and compliance with
all applicable laws, rules and regulations. The notice shall state a requested
delivery date for the Share certificate or certificates at least fifteen days
after the delivery of such notice; provided, however, that if the Optionee is
exercising any Option granted pursuant to this Agreement in connection with a
broker’s transaction described in 5(iv) above, such notice shall state a
requested date of delivery to the broker of such Share certificate or
certificates which shall be no later than five business days after delivery of
such notice or such greater or lesser time as may be required or permitted by
law.
     6. Shares Subject to Listing and Registration. The Option granted herein
shall be subject to the listing, registration or qualification of the Shares
subject to such Option upon any securities exchange or under any applicable
state or federal law. This Option may not be exercised in whole or in part
unless such listing, registration or qualification shall have been effected or
obtained free of any conditions not reasonably acceptable to the Board of
Directors.
     7. Changes in the Company’s Capital Structure. The number of Shares subject
to the Option and the price per Share payable upon exercise of the Option may be
adjusted in an equitable manner determined by the Compensation Committee of the
Board of Directors, in its sole discretion and without liability to any person,
in the event of (i) a subdivision or consolidation of Shares or other capital
adjustments, (ii) the payment of a stock dividend or a recapitalization, or
(iii) a “corporate transaction”, as such term is defined in Treasury Regulation
§1.425-1(a)(1)(ii), or any other transaction which, in the opinion of the
Committee, is similar to a “corporate transaction”, as defined by such Treasury
Regulations as in effect on the date hereof, including without limitation any
spin-off or other distribution to the security holders of the Company of
securities or property of the Company or a subsidiary thereof. No adjustment
pursuant to this provision shall require the Company to issue or sell a
fractional Share upon exercise of the Option, such Option to be adjusted down to
the nearest full Share in the event of such adjustment.
     8. Covenant Not To Compete, Solicit or Disclose Confidential Information.
     (a) The Optionee acknowledges that the Optionee is in possession of and has
access to confidential information, including material relating to the business,
products or services of the Company and that he or she will continue to have
such possession and access during employment by the Company. The Optionee also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Optionee agrees that as partial consideration for the Option granted herein
that should the Optionee engage in any “Detrimental Activity,” as defined below,
at any time during his or her employment or during a period of one year
following his or her termination the Company shall be entitled to: (i) cancel
any un-exercised portion of the Option; (ii) recover from the Optionee the value
of any portion of the Option that has been exercised; (iii) seek injunctive
relief against the Optionee; (iv) recover all damages, court costs, and

-2-



--------------------------------------------------------------------------------



 



attorneys’ fees incurred by the Company in enforcing the provisions of this
Option grant, and (v) set-off any such sums to which the Company is entitled
hereunder against any sum which may be owed the Optionee by the Company.
     (b) “Detrimental Activity” for the purposes hereof, other than with respect
to involuntary termination without cause, termination in connection with or as a
result of a “Change of Control” (as defined in Section 10(b) hereof), or
termination following a reduction in job responsibilities, shall include:
(i) rendering of services for any person or organization, or engaging directly
or indirectly in any business, which is or becomes competitive with the Company;
(ii) disclosing to anyone outside the Company, or using in other than the
Company’s business, without prior written authorization from the Company, any
confidential information including material relating to the business, products
or services of the Company acquired by the Optionee during employment with the
Company; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company to leave his or her employment, whether done on
Optionee’s own account or on account of any person, organization or business
which is or becomes competitive with the Company, or (iv) directly or indirectly
soliciting the trade or business of any customer of the Company. “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without cause, termination in connection with or as a result of a “Change of
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.
     9. Termination of Employment.
     (a) If the Optionee’s employment voluntarily terminates at age 55 or older
and the Optionee has at least ten years of service with the Company, any
unvested shares shall continue to vest according to the terms of the Option;
except that if such termination occurs within one year from grant date, the
number of shares that will continue to vest shall be reduced to be proportionate
to that portion of the year between grant date and termination date. The balance
of the Option shall be immediately cancelled. The Optionee shall have the right
to exercise the Option at any time within the term of the Option or a three
(3) year period commencing on the day next following such termination, whichever
is less; and
     (b) If the Optionee’s employment terminates by reason of the death or the
long-term disability (as defined in Company plans) of the Optionee, any unvested
shares shall vest in full; except that if such termination occurs within one
year from grant date, the number of shares that will vest in full shall be
reduced to be proportionate to that portion of the year between grant date and
termination date. The balance of the Option shall be immediately cancelled. The
Optionee or his/her personal representatives, heirs, legatees or distributees
shall have the right to exercise the Option granted hereunder at any time within
the term of the Option or a three (3) year period commencing on the date of
death or the date of termination due to long-term disability, whichever is less;
and
     (c) If the Optionee’s employment terminates by reason of a workforce
reduction, any unvested shares shall vest in full; except that if such
termination occurs within one

-3-



--------------------------------------------------------------------------------



 



year from grant date, the number of shares that will vest in full shall be
reduced to be proportionate to that portion of the year between grant date and
termination date. The balance of the Option shall be immediately cancelled. The
Optionee shall have the right to exercise the Option granted hereunder at any
time within the term of the Option or a three (3) year period commencing on the
day next following such termination, whichever is less; and
     (d) If the Optionee’s employment terminates voluntarily other than as
provided for in Section (a) above, or as a result of involuntary termination
other than for cause or as provided for in Sections (b) and (c) above, no
additional Shares shall vest for the benefit of the Optionee after the
termination date and the Option shall be exercisable by the Optionee, with
respect to those Shares which have vested only, within a three (3) month period
after such termination or the term of the Option, whichever is less, but only to
the extent it was exercisable immediately prior to the date of termination; and
     (e) If the Optionee’s employment is terminated for cause, the Option shall
terminate and no longer be exercisable for either the vested or the unvested
Shares.
     10. Change of Control.
     (a) Except as provided by Section 11.2 of the Plan, upon a “Change of
Control” of the Company, the Option granted hereunder shall immediately vest and
become fully exercisable.
     (b) “Change of Control” for the purposes of this Award, shall mean the
earliest date on which:

     
(i)
  any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or
 
   
(ii)
  individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
 
   
(iii)
  a merger or consolidation involving the Company or its stock, or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company unless, immediately following such transaction less than 50% of
the then outstanding voting securities of the surviving or resulting corporation
or entity will be (or is) then beneficially owned, directly or indirectly, by
all or substantially of the individuals and entities who were the beneficial
owners of the Company’s



-4-



--------------------------------------------------------------------------------



 





     
  
  outstanding voting securities immediately prior to such transaction (treating,
for purposes of determining whether the 50% continuity test is met, any
ownership of the voting securities of the surviving or resulting corporation or
entity that results from a stockholder’s ownership of the stock of, or their
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding voting securities immediately prior to the transaction).
 
   
(iv)
  a tender offer or exchange offer is made and consummated by a Person other
than the Company for the ownership of 20% or more of the voting securities of
the Company then outstanding; or
 
   
(v)
  all or substantially all of the assets of the Company are sold or transferred
to a Person as to which (A) the Incumbent Board does not have authority (whether
by law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

     Anything else in this definition to the contrary notwithstanding, no Change
of Control shall be deemed to have occurred by virtue of any transaction which
results in you, or a group of Persons which includes you, acquiring more than
20% of either the combined voting power of the Company’s outstanding voting
securities or the voting securities of any other corporation or entity which
acquires all or substantially all of the assets of the Company, whether by way
of merger, consolidation, sale of such assets or otherwise.
     11. Employment. This Agreement is not an employment agreement. Nothing
contained herein shall be construed as creating any employment relationship.
     12. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party. Notice given
by mail as below set out shall be deemed delivered at the time and on the date
the same is postmarked.
     Notices to the Company should be addressed to:
Cooper Cameron Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Corporate Secretary
Telephone: 713-513-3322
     13. Definitions. All undefined capitalized terms used herein shall have the
meanings assigned to them in the Plan.
     14. Successors and Assigns. Subject to the provisions of Paragraph 9
hereof, this Agreement shall inure to the benefit of and be binding upon the
heirs,

-5-



--------------------------------------------------------------------------------



 



legatees, distributees, executors and administrators of the Optionee and the
successors and assigns of the Company. This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas. In no
event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than: (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to Awards of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family. However, any Award transferred shall continue to be subject to
all terms and conditions contained in the Award Agreement.
     15. Tax Withholding.
     (a) With respect to the cash payment under the Plan, Optionee agrees that
as a condition to the exercise of the Option granted hereunder, any cash payment
shall be reduced by, or shall include such additional amount required to be paid
or withheld with respect thereto under all applicable federal, state and local
taxes and any other law or regulation that may be in effect as of the date of
each such payment (“Tax Amounts”).
     (b) With respect to issuance of Shares pursuant to the exercise of the
Option granted hereunder, no issuance shall be made until appropriate
arrangements have been made for the payment of any Tax Amounts that may be
required to be paid or withheld with respect thereto, and such arrangements can
be accomplished by:

     
(i)
  directing the Company to retain Shares (up to the Optionee’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable in connection with the Award;
 
   
(ii)
  payment of the Required Tax amounts to the Company; or
 
   
(iii)
  if Optionee is a current employee or Director of the Company, the Optionee may
satisfy the obligation for payment of the required Tax Amounts by tendering
previously acquired Shares (either actually or by attestation, valued at their
then “Fair Market Value” as defined by the Plan) that have been owned for a
period of at least six months (or such other period necessary to avoid
accounting charges against the Company’s earnings).

-6-